DETAILED ACTION
	Claims 46-65 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/774,982, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Independent claim 46 recites the claim limitation “the fragment comprises at least 222 nucleotides upstream from the 3’ end of the SEQ ID NO: 2.”  Application No. 61/774,982 has been examined; however, no disclosure in that application that provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for the claim limitation “the fragment comprises at least 222 nucleotides upstream from the 3’ end of the SEQ ID NO: 2” can be identified.  As such, the earliest priority date to which claim 46 and claims depending therefrom (all pending claims) appear to be entitled to is the filing date of PCT/US2014/022135, which is 03/07/2014.

“AIA  35 U.S.C. 102 and 103 took effect on March 16, 2013. AIA  35 U.S.C. 102  and 103  apply to any patent application that contains or contained at any time a claim to a claimed invention that has an effective filing date that is on or after March 16, 2013.”  “If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102 and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.” MPEP 2159.02.  
It is noted that the status of priority Application No. 14/773,474 was changed to AIA  due to amendment of claims during prosecution to recite a fragment of SEQ ID NO: 2 at least 222 nucleotides upstream from 3’ end of SEQ ID NO: 2.

Claim Interpretation
Claim 50 recites “an enzyme” and claim 51 recites “wherein the enzyme is selected from” and further dependent claims 52 and 53 (depending from claim 51), respectively, recite “wherein the protein is a phytase” and “wherein the protein is a galactosidase.”  Recitation of “the protein is a phytase” in claim 52 and “the protein is a galactosidase is a phytase” is considered to have proper antecedent basis from “an enzyme” as recited in claims 50 and 51 since a “phytase” and a “galactosidase” are clearly and unambiguously enzymes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 46-51 and 54-63 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mattanovich et al. (U.S. 2014/0274761 A1, filed 03/15/2013) as evidenced by Aravanis et al. (U.S. 2010/0297749 A1).
Mattanovich et al., abstract, disclose the following:
The invention relates to an isolated nucleic acid sequence comprising a promoter, which is a native sequence of Pichia pastoris comprising the nucleic acid sequence of pCS1 of SEQ ID NO:1, or a functionally active variant thereof which is a size variant, a mutant or hybrid of SEQ ID NO:1, or a combination thereof, expression constructs [i.e. expression vectors, DNA construct] and recombinant host cells comprising the promoter, and a method of producing a protein of interest under the control of the promoter. It further relates to a method to identify a constitutive promoter from eukaryotic cells, and an isolated nucleic acid sequence comprising a promoter which when operatively linked to a nucleotide sequence encoding a protein of interest directs the expression thereof in a host cell at an expression level that is higher than under control of the native pGAP promoter at high and low growth rates.
“The pCS1 promoter comprises 985 bp of the 5′-non coding region of the CS1 gene (see Example 1) up to the start codon ATG and was amplified by PCR (Phusion Polymerase, New England Biolabs) from P. pastoris genomic DNA using the primers shown in Table 2. The sequence was cloned into the pPUZZLE expression vector pPM1aZ10_eGFP, resulting in pPM1aZ10_pCS1_eGFP. Additionally, the vector pPM1aZ10_pGAP_eGFP, containing the commonly used promoter of glyceraldehyde 3-phosphate dehydrogenase promoter (pGAP of P. pastoris, here SEQ ID NO:13) was used as reference. The promoters were inserted upstream of the start codon of the eGFP gene using the ApaI and the SbfI restriction sites (see Tables 2 and 3). The correctness of the promoter sequences was verified by Sanger sequencing.” Mattanovich et al., para. [0265].
et al. describe the pCS1 promoter (SEQ ID NO: 1 of Mattanovich et al.) is placed in the pPM1aZ10_pCS1_eGFP such that the pCS1 promoter is operably linked to a heterologous coding sequence for eGFP (green fluorescent protein).  Table 4 of Mattanovich et al. shows the successful expression of GFP using the pCS1 promoter in P. pastoris.
An alignment between recited SEQ ID NO: 2 (Qy) and SEQ ID NO: 1 of Mattanovich et al. (Db) is shown below wherein SEQ ID NO: 1 of Mattanovich et al. has over 99% identity to the full-length of recited SEQ ID NO: 2, and SEQ ID NO: 1 of Mattanovich et al. contains a sequence having 100% identity to the fragment of recited SEQ ID NO: 2 222 nucleotides upstream from the 3’ end of recited SEQ ID NO: 2, such fragment having a TATA box sequence to direct initiation of transcription:

    PNG
    media_image1.png
    957
    653
    media_image1.png
    Greyscale

et al. discloses the following method:
8. A method of producing a protein of interest (POI) by culturing a recombinant host cell line comprising the promoter according to claim 1 [including SEQ ID NO: 1 of Mattanovich et al. as discussed above], and a nucleic acid encoding the POI under the transcriptional control of said promoter, comprising the steps of
a) cultivating the cell line under conditions to express said POI, and
b) recovering the POI.
Regarding claims 49 and 61, claims 1, 8 and 11 of Mattanovich et al. disclose culturing a recombinant host cell comprising a nucleic acid encoding a protein of interest (POI) under transcriptional control of the pCS1 promoter “under conditions to express said POI,” wherein the POI is a heterologous enzyme, structural protein or antibody.  As explained in Mattanovich et al., abstract, an expression construct (i.e. expression vector) is used in conjunction with the promoter pCS1 to express any protein.
	Regarding claims 50, 51, 62 and 63, it is noted that an “enzyme for use in animal feed” in claims 50 and 62 appears be recitation of an intended use.  Recitation of an intended use for the recited enzyme “for use in animal feed” is not interpreted as limiting the identity of the enzyme recited in claims 50 and 62 in any particular manner, since claims 50 and 62 silent regarding any effect that the enzyme may have on an animal feed.  Regardless, Mattanovich et al., para. [0199], state that the protein of interest (POI) to be expressed including the promoters described by Mattanovich et al. specifically includes “enzymes, such as lipases or proteases,” wherein lipases and/or proteases are suitable for use in animal feed within the broadest reasonable interpretation of claims 50, 51, 62 and 53.  See specification, page 21, line 10-13.  For example, Aravanis et al., para. [0033], evidences that biomass degrading enzymes (e.g. carbohydrase, protease or lipase) are known in the art to be suitable for addition to animal feed wherein lipases by definition are enzymes that hydrolyze fats.
	The claims are anticipated for the reasons stated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-65 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattanovich et al. as evidenced by Aravanis et al. as applied to claims 46-51 and 54-63 above, and further in view of Lassen et al. (U.S. 2008/0286415 A1).
	The features of claims 46-51 and 54-53 disclosed by Mattanovich et al. are described above.  However, Mattanovich et al. do not appear to specifically teach that the heterologous protein encoded by a heterologous coding sequence is a phytase and a galactosidase used for animal feed.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
et al. are directed to the production of any heterologous polypeptide that may be advantageously expressed in a P. pastoris host cell.  
	Lassen et al., Abstract, teach:
Proteases derived from Nocardiopsis dassonvillei subsp. dassonvillei DSM 43235, Nocardiopsis prasina DSM 15649, Nocardiopsis prasina (previously alba) DSM 14010 Nocardiopsis sp. DSM 16424, Nocardiopsis alkaliphila DSM 44657 and Nocardiopsis lucentensis DSM 44048, as well as homologous proteases; their recombinant production in various hosts, including transgenic plants and non-human animals, and their use in animal feed and detergents. The proteases are acid-stable, alkali-stable, and/or thermostable.   

Lassen et al., para. [0127], teach that a yeast host cell being Pichia can be used.  Lassen et al., para. [0118], teach that the “protease may also be co-expressed together with at least one other enzyme of interest for animal feed, such as an amylase; phytase; xylanase; galactanase; alpha-galactosidase [i.e. galactosidase]; protease, phospholipase; and/or a beta-glucanase.”
The scope and contents of the prior art and differences between the prior art and the claim features are set for the above.  In particular, Mattanovich et al. do not appear to specifically teach that the heterologous protein encoded by a heterologous coding sequence is a xylanase, a phytase and/or a galactosidase used for animal feed.  
The skill in the art is high as represented by an individual having an advanced degree in a biological science.  In view of this, the disclosure of Mattanovich et al. are directed towards use of promoters that can advantageously express any polypeptide that may be advantageously expressed in Pichia.  As far as Lassen et al. teach specific proteases for expression in Pichia for use in animal feed along with co-expression of phytase and alpha-galactosidase, it would have been obvious at the time of filing to express the proteases described by Lassen et al. along with co-expression of a phytase using the vectors, promoters and nucleic acid constructs of Mattanovich et al.  That is, the ordinarily skilled artisan at the time of filing would have been motivated to subclone genes encoding any of the proteases, xylanase, phytase and/or alpha-galactosidase taught by Lassen et al. into an isolated nucleic acid construct using the promoter of SEQ ID NO: 1 (pCS1) taught by Mattanovich et al. to control/affect expression of such genes.  The skilled artisan would have been motivated to do this since Lassen et al. teach expression of the described proteases, xylanase, phytase and alpha-galactosidase in Pichia et al. teach particularly advantageous promoters (including SEQ ID NO: 1 of Mattanovich et al.), vectors, and isolated nucleic acid constructs for production of heterologous polypeptides in Pichia pastoris.  The examiner is not aware of any particular objective evidence that would weight towards non-obviousness.
The claims are obvious for the reasons stated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 46-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,619,164 further in view of Lassen et al. (U.S. 2008/0286415 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Patented claim 1 recites an isolated nucleic acid molecule comprising at least 95% identity to SEQ ID NO: 2 operably linked to a heterologous coding sequence that can encode a phytase and a galactosidase for animal feed as recited in patented claims 7 and 8.  The patented claims further recite methods for producing a protein, including enzymes for animal feed, by culturing a host cell comprising an expression cassette having the isolated nucleic acid of patented claim 1, expression vectors having the isolated nucleic acid of patented claim 1, and host cells including P. pastoris having such expression vectors having the isolated nucleic acid of patented claim 1.
As such, claims 46-63 are anticipated by the features of patented claims 1-17.
Regarding claim 64 and 65, patented claim 17 recites a method for expressing a protein that is an enzyme for animal feed.  Lassen et al., para. [0118], as discussed above, teach that it is known to express an enzyme of interest for animal feed, such as an amylase; phytase; xylanase; galactanase; alpha-galactosidase [i.e. galactosidase]; protease, phospholipase; and/or a beta-glucanase” including in Pichia host cells. Lassen et al., para. [0118] and [0127].  As such, at the time of filing the ordinarily skilled artisan would have been motivated to utilize the methods of patented claims 15-17 to produce any protein suitable for use in animal feed including a phytase and/or a galactosidase as taught by Lassen et al.

Conclusion
This is a continuation of applicant's earlier Application No. 16/804,305.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The current claims and the last-filed claims in Application No. 16/804,305 are identical.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 
/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652